Citation Nr: 0314000	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  02-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals, hydrocele.

2.  Entitlement to service connection for a back condition, 
claimed as residual of spinal tap.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from October 1972 
to February 1974.  He also had a period of service from 
February 1978 to May 1979, for which he received a discharge 
under other than honorable conditions.  In a June 1999 
administrative decision, it was determined that the character 
of his military service from February 1978 to May 1979 does 
not entitle him to receive VA benefits based on any disease 
or injury incurred during that period of service.  The 
appellant did not appeal that administrative decision, and it 
is final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied these claims.

The Board notes that the claim for service connection for a 
back condition was previously denied in a July 1999 rating 
decision, which the appellant did not appeal.  In general, to 
reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  However, under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), VA was given the authority to readjudicate a 
claim denied as not well grounded within a certain time 
period.  See section 7 of the VCAA, 114 Stat. 2099.  The 
appellant's back claim meets the statutory criteria for 
readjudication, as the RO noted in January 2002 statement of 
the case (SOC), so new and material evidence is not needed.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  The Board will remand the appellant's case to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 20000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)], as the 
claims were pending as of the date of passage of this law, 
November 9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law/regulation changes after claim has been 
filed, but before administrative or judicial appeal process 
has concluded, version most favorable to claimant should 
apply).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been such compliance when the RO at 
no time sent a VCAA letter to the appellant notifying him of 
what was needed to substantiate the claims, what his 
responsibilities were with respect to the claims, and whether 
VA would assist him in any manner.  Furthermore, he was not 
provided notice of the VCAA or the implementing regulation.  
Pursuant to authority granted by granted by 38 C.F.R. § 
19.9(a)(2), the Board attempted to corrected this procedural 
deficiency by sending the appellant a VCAA notification 
letter in March 2003.  That regulation was recently 
invalidated, in part, by the Federal Circuit.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs 
(DAV), Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the appellant of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  After obtaining any evidence 
identified by the appellant or allowing 
him an appropriate response period, the 
RO should then readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit


additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice.  


	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


